Citation Nr: 0016520	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
spondylolysis with radiculopathy, thoracic scoliosis, and 
arthritis, currently evaluated 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1980 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) St. Louis Regional 
Office (RO) rating decisions which in November 1989 increased 
the rating of the service-connected back disability from 10 
to 20 percent, and in February 1990 denied the TDIU claim.  
In December 1994 and September 1996, the case was remanded to 
the RO for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
associated with arthritis and neurological impairment, and is 
productive of constant, radiating pain (at times 
incapacitating), discomfort, numbness, tingling, and impaired 
spine motion; the severity of disability is pronounced 
despite treatment, with only intermittent relief by steroid 
injections.

2.  His service-connected back disability, without regard to 
other nonservice-connected disabilities, is shown to preclude 
him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 60 percent rating for the 
service-connected thoracic and lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded as they are capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting from the service-connected back disability 
increased in severity and renders him unable to work.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  All relevant facts have been 
properly developed and VA has satisfied its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for back disability (spondylolysis of L4 
and L5 with radiculopathy, thoracic scoliosis, and 
osteoarthritis) was granted by RO rating decision in May 
1984, and a 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5295 (arthritis and 
lumbosacral strain, respectively).  That decision was based 
on the veteran's service medical records and February 1984 VA 
medical examination report showing the pre-service back 
impairment was permanently aggravated in service.  The 10 
percent rating assigned his back disability was confirmed by 
Board decision in March 1985 (at that time the evidence of 
record included a December 1984 statement from H. Gross, 
D.O.)

In December 1984, Dr. Gross indicated that the veteran had 
disability involving the entire spine (lumbar, 
dorsal/thoracic, and cervical) which was productive of 
constant pain and limitation of motion; he opined that the 
veteran was totally disabled.

A July 1989 statement from D. Fenton, D.O., indicates that 
the veteran had laminectomy and discectomy for central disc 
herniation with radiculopathy in February 1986 (supported by 
clinical records documenting surgical treatment, associated 
with the file subsequent to the Board remands); reportedly, 
he had "permanent restrictions" as he was unable to lift 
weight greater than 25 pounds.

On VA orthopedic examination in September 1989, the veteran 
reported recurrent radiating pain the in the thoracic and 
lumbar spine with numbness of the legs, noting that his spine 
surgery in the middle 1980s provided some temporary relief.  
On examination, the range of spine motion was reduced and 
associated with pain; there was evidence of tenderness of the 
lumbar spine; a well-healed 7 centimeter (cm) scar was noted 
in the lumbar region; leg raising was associated with pain, 
but his gait was normal.  X-ray study of the thoracic spine 
showed scoliosis with convexity to the right at T10-11; 
lumbosacral spine study showed post-operative changes at L4-5 
with L4 laminectomy and degenerative changes.  Pain, 
paresthesia, and decreased motion of the back were diagnosed.

The veteran submitted a claim for TDIU in January 1990, and 
reported that he completed 2 years of college (earning an 
Associate Degree) and had no other education or training.  On 
that application, he indicated that he had not worked since 
separation from service because of his back disability.

In May 1992, M. Lyons, D.O., examined the veteran and, based 
on his clinical findings, opined that he was totally 
disabled; given his restrictions and impairment, he would be 
unable to find suitable employment.  At the time of the 
examination, the veteran reported right-sided pain along the 
entire spine and in the right arm and leg.  Computerized 
tomography (CT) study of the spine reportedly showed 
degenerative disc disease with bulging disc at L3-4, L5, and 
S1, and increased foraminal encroachment at L5-S1, but there 
was no new evidence of a herniated disc.  On examination, he 
had a normal gait and there was no muscle atrophy; his spine 
muscles were sore and range of motion was associated with 
pain; straight leg raising was "questionably positive" on 
the right and sensation at L4-5 was decreased.  Right L4-5, 
L5, and S1 foraminal encroachment with bulging disc at L3-4, 
L5, and S1, and cervical osteoarthritis were diagnosed.  Dr. 
Lyons indicated that conservative treatment would be 
continued but, if the veteran's pain would become more 
severe, foraminotomy at L4-5, L5, and S1 could become 
necessary.

On VA orthopedic examination in September 1995, reflecting a 
review of the claims file and pertinent medical history, the 
veteran reported radiating low back pain and pain on the 
entire right side of his body, noting that "anything and 
everything aggravate[d] his pain."  On examination, he 
walked with normal gait; paralumbar area was tender to 
palpation; lumbar spine motion beyond 10 degrees extension 
and 20 degrees flexion evoked pain; lateral flexion was to 10 
degrees; straight leg raising was "positive" on the right 
but was "negative" on the left; motor strength in the lower 
extremities was 5/5; he reported decreased sensation in the 
L4-5 and L5-S1 dermatome of the right lower extremity, but 
tendon reflexes appeared normal; examination of the thoracic 
spine showed no "significant" tenderness; there were no 
fixed deformities or musculature impairment.  X-ray study of 
the lumbar spine showed degenerative arthritis.  Low back 
pain was diagnosed.  

On VA orthopedic examination in November 1995, the veteran 
reported his pertinent medical history and impairment of his 
spine, noting that he had increased and continuous back pain 
since 1992 (reportedly preventing him from doing 
"anything").  He indicated that he was not gainfully 
employed since separation from service but noted that he 
"work[ed] at home on cars."  On examination, his build was 
"surprisingly athletic in marked contrast to his reports of 
disability;" range of motion of the shoulders and the neck 
was reduced; straight leg raising was to 68 degrees on the 
right and to 64 degrees on the left, but he was able to 
achieve 90 degrees of trunk flexion with the knees bent only 
slightly ("so it [was] felt that the present straight leg 
raising [was] probably much less than he truly could 
achieve"); he indicated that he was unable to perform 
flexion of the hip; abduction, adduction; extension of the 
hips was significantly reduced; circumference of the right 
calf was 34 cm as compared to 35 cm on the left; neurological 
examination showed no abnormality and strength was full; he 
was able to squat (the examiner observed that, after the 
examination when the veteran dressed, he was able to squat 
with "ordinary alacrity" and without difficulty picking up 
his socks).  On examination and review of numerous clinical 
studies (including contemporaneous myelogram study of the 
lumbar spine), degenerative spondylosis affecting the L4-5 
facet joints, status post bilateral laminectomies at L4-5, 
back pain, neck pain of undetermined etiology, and right 
flank pain were diagnosed.  The examiner stated that the 
veteran had back and neck pain beyond simple radiculopathy; 
he observed that while the pain waxed and waned, it was 
difficult to say how disabled he was from pain; he looked 
strikingly well-developed despite his stated level of 
inactivity, but he stated that he always looked muscular 
without working out (the examiner observed that this may have 
been true, but he looked strikingly well developed for the 
stated level of disability).  

On VA psychiatric examination in November 1995, the veteran 
reported that he had not worked since separation from service 
and did not work due to his "back injury."  While in the 
service, he reportedly injured his back and hip and, after 
service separation, developed disability of the cervical 
spine.  During the examination, he appeared uncomfortable and 
in pain; reportedly, he had radiating back pain.  The 
examiner indicated that the veteran gave a history of 
"chronic pain and orthopedic problems which have left him 
disabled."  

Pursuant to the September 1996 Board remand, the RO 
associated with the file the veteran's VA Chapter 31 
vocational rehabilitation folder, documenting that he was 
enrolled in a program from May 1986 to August 1990, and 
earned an Associate of Arts Degree in November 1988.

In January 1997, M. Hines, M.D., indicated that the veteran 
was "vocationally and totally disabled due to chronic 
pain."

Private medical records from February 1986 to September 1997 
document intermittent treatment for veteran's thoracic and 
lumbar spine disability (including laminectomy in February 
1986) with degenerative arthritis of the lumbar spine, 
rotoscoliosis convex, and spondylolysis and symptoms 
including pain (at times incapacitating) and reduced motion, 
weakness, numbness, and tingling in the lower extremities, as 
well as symptoms involving his cervical spine and numerous 
other unrelated health problems.  October 1995 myelogram and 
CT studies of the lumbar and thoracic spine showed bulging 
disc at L4-5, the site of previous laminectomy.  In September 
1996, caudal epidural steroid injection was administered; in 
conjunction with the treatment, herniated nucleus pulposus at 
L4-5 and L5-S1, and osteophytes at L4-5 and L5-S1 were 
diagnosed.  In August 1997, another caudal epidural steroid 
injection and a thoracic and lumbar trigger point injection 
were performed; on examination, low back pain with right 
lower extremity radiculopathy, history of herniated nucleus 
pulposus at L4-5 and L5-S1, degenerative joint disease of the 
cervical spine, multiple trigger points in the right thoracic 
and lumbar areas, thoracolumbar scoliosis, and status post 
caudal epidural steroid injection in September 1996 were 
diagnosed.  In September 1997, Dr. Hines stated that the 
veteran had chronic pain syndrome from lumbar radiculopathy 
with pain in the thoracic and cervical areas, mild C-6 
radiculopathy, carpal tunnel syndrome, significant ulnar 
neuropathy, and severe scoliosis.  

In June 1998, Dr. Hines provided a medical opinion after 
reviewing the history of his injuries and treatment.  He 
indicated that the veteran continued to have difficulty with 
his back and problems due to headaches, episodes of shooting 
lights in peripheral vision, and cervical spine impairment 
(unrelated to his service-connected back disability).  Dr. 
Hines anticipated that treatment for the chronic pain would 
continue into the foreseeable future; the veteran was 
considered unemployable due to his low back problem, 
described as "constant, daily, and causing significant 
discomfort which interfere[d] with both work and also 
timeliness for work so that he [was] not able to be 
competitively employed."  He concluded that the disability 
was chronic, permanent in nature, and related to his service-
connected disability.

On VA orthopedic examination in September 1998, including a 
review of the claims file, the veteran reported experiencing 
constant, "quite severe" lumbar spine pain and stiffness, 
increasing on movement and when driving.  On examination, his 
muscle tone was "excellent;" a thin, well-healed, non-
pigmented, post laminectomy scar was noted in the lower 
lumbar area; there was no evidence of muscle spasm, and 
alignment of "the remainder" of the vertebral column was 
"good;" he refused to flex and extent the back but noted 
that he would be able to do so in an emergency; there was no 
evidence of lower extremities weakness or sensory deficit, 
and muscular tone of the lower extremities was "good."  
Clinical assessment was past history of L4-5 laminectomy in 
1986, with chronic back pain.  The examiner opined that the 
veteran could perform "a select number of duties" not 
requiring heavy lifting or frequent bending, but "a desk job 
of some sort could be performed;" no other medical condition 
rendering him unemployable was found.  The physician 
indicated that the veteran could possibly return to work if 
pain-management treatment was re-instituted.  

On VA social and industrial survey in June 1999, the veteran 
indicated that he had not worked since separation from 
service, but that he had participated in VA vocational 
rehabilitation, earning an Associate Degree in general 
studies (reportedly, he was unable to continue his education 
as his grades in college were not good enough).  At the 
conclusion of the evaluation, the examiner opined that the 
veteran was unemployable (but he was unable to state whether 
this was due to service-connected disability as such opinion 
was outside the scope of his qualifications), he participated 
in VA vocational rehabilitation (receiving little benefit in 
marketable skills), and it was doubtful whether further 
educational or vocational support would improve his potential 
for employment.

Increased rating claim:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Code 5010 for traumatic arthritis), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Currently, the veteran's service-connected thoracic and 
lumbar spine disability, including arthritis, is rated under 
38 C.F.R. § 4.71a, Codes 5010 and 5295, arthritis and 
lumbosacral strain, and an overall rating of 20 percent is 
assigned consistent with evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of unilateral 
spine motion, in standing position.  Under Code 9295, a 
maximum rating of 40 percent may be assigned if there is 
evidence of severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
40 percent is warranted if there is evidence of severe 
intervertebral disc syndrome, recurring attacks with 
intermittent relief.  A 60 percent rating may be assigned 
under that Code if there is evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Initially, the Board notes that the veteran's service-
connected back disability involves the thoracic and 
lumbosacral spine and includes arthritis and, as noted above, 
all disabilities, including those arising out of a single 
disease entity, are to be rated separately under 38 C.F.R. 
§ 4.25 unless they constitute the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
6 Vet. App. at 261-62.  In this case, the evidence 
demonstrates that the veteran experiences pain and impairment 
in the lumbosacral spine and in the thoracic spine, and the 
range of motion of the back is shown to be impaired; however, 
the medical evidence does not demonstrate that separate 
impairment from thoracic and lumbosacral spine disability may 
be quantified so as to allow assignment of separate ratings 
for the service-connected back disability.  The evidence 
shows that functional impairment and impairment of range of 
motion of the back constitutes the same manifestation of the 
overall back disability, including both the lumbosacral and 
thoracic spine.  

A separate disability rating may also not be assigned the 
service-connected back disability based on evidence of 
arthritis under Codes 5003 and 5010, as the currently 
assigned evaluation of the back disability (under either Code 
5293 or 5295) includes impairment of the range of motion and 
provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14.  

The clinical evidence of record reveals that the veteran's 
back disability is associated with a post surgical scar in 
the lumbar spine area.  However, the evidence shows that the 
scar is well healed; there is no indication that the scar is 
painful and tender on objective demonstration (and such has 
not been suggested by or on behalf of the veteran), or that 
it is productive of functional impairment distinct and 
separate from the overall impairment associated with the back 
disability.  Thus, the evidence of record in this case does 
not support the application of a separate disability rating 
for the veteran's low back scar under Diagnostic Code 7804.  
Esteban, 6 Vet. App. 259.

Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports a 60 percent 
rating for the veteran's service-connected back disability 
under Code 5293.  In particular, the evidence clearly shows 
that he continues to experience severe pain, numbness and 
tingling sensation in the lower extremities, and functional 
impairment despite ongoing medical treatment including 
surgery and steroid injections; it appears that the surgery 
(in February 1986) and steroid injections in the 1990s 
provided him with only temporary relief.  Although a VA 
examiner opined in November 1995, that his musculature 
appeared much better developed than one would expect given 
the reported level of impairment from the back disability, he 
was unable to determine the level of impairment due to pain; 
significant severity of impairment from the disability is 
supported by the entirety of the objective evidence of 
degenerative changes and neurological impairment despite the 
overt appearance of less severe impairment in November 1995.  
The evidence suggests that he is never pain-free and 
experiences intermittent episodes of incapacitating pain.  
Thus, resolving the benefit of the doubt in the veteran's 
favor, the rating criteria for the maximum available rating 
of 60 percent under Code 5293 have been met; his pertinent 
symptomatology is pronounced, showing only little 
intermittent relief.  As there is no evidence that any of the 
lumbosacral vertebra have been fractured, with spinal cord 
involvement, or that there is complete bony fixation of the 
spine, a rating in excess of 60 percent under Codes 5285 or 
5286, respectively, is not warranted.

TDIU claim:

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims (the Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, it was 
indicated that there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  It is further noted that the Board is bound in 
its decisions by the regulations, the Secretary's 
instructions and precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  The VA 
General Counsel concluded that controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes his case outside the norm of such veteran.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Based on the foregoing, the Board finds that the evidence 
supports entitlement to TDIU.  The veteran's back disability 
is his only service-connected disability; it is rated 60 
percent disabling which represents the maximum available 
schedular evaluation under the pertinent rating criteria 
(Diagnostic Code 5293); accordingly, he meets the criteria 
warranting the grant of a TDIU due to service-connected 
disability through application of 38 C.F.R. § 4.16(a), 
discussed above.  

The Board notes that the veteran has symptoms and impairment 
separate and distinct from his service-connected back 
disability (including but not limited to neck disability and 
carpal tunnel syndrome) requiring intermittent medical 
treatment.  However, the record, overall, supports a finding 
that his service-connected back disability, without regard to 
the other disabilities and impairment, has rendered him 
unemployable (despite his completion of an associate of arts 
degree program in 1988); in May 1992, Dr. Lyons opined that 
the veteran was totally disabled given his restrictions and 
impairment; November 1995 VA orthopedic examination 
conclusions were equivocal in that the veteran appeared 
better developed, physically, than one would expect given the 
reported severity of impairment, but the examiner was unable 
to say how disabled the veteran was by the pain; repeated 
findings and conclusions of Dr. Hines to the effect that the 
veteran was permanently and totally disabled due to his 
service-connected back disability; equivocal findings on VA 
orthopedic examination in September 1998, indicating that no 
other medical condition rendered the veteran unemployable and 
pain-management treatment could possibly allow him to return 
to work; and June 1999 VA social and industrial survey 
findings that the veteran was unemployable and it was 
doubtful whether further education and training would improve 
his potential for employment.

Based on the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the veteran's 
claim.  See 38 C.F.R. § 3.102 (1999).  Thus, resolving the 
benefit of the doubt in his favor, the veteran is 
unemployable due to his service-connected thoracic and lumbar 
spine disability.  38 U.S.C.A. § 5107(b); Id.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 60 percent for the service-connected thoracic and 
lumbar spine disability, including arthritis, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

